NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

BUTAMAX(TM) ADVANCED BIOFUELS LLC,
Plaintiff/Counterclaim Defendant-Appellant,

AND

E.I. DUPONT DE NEMOURS AND CO.,
counterclaim Defendan,t,

V.

GEVO, INC.,
Defendant/ Counterclaimant-
Cross Appellant.

2012-1490, ~1508

Appeals from the United States District Court for the
District of Delaware in case n0. 11-CV-0054, Judge Sue L.
Robinson.

ON MOTION

Before PROST, MAYER, and REYNA, Circuit Judges.
PROST, C'ircuit Judge.
O R D E R

BUTAMAX(TM) ADVANCED BIOFUELS V. GEVO, INC. 2

Gevo, Inc. moves for a stay, pending appea1, of the in-
junction entered by the United States District Court for
the District of DelaWare. Butamax“‘ Advanced Biofuels
LLC opposes.

ln deciding whether to grant a stay or injunction,
pending appeal, this court “assesses the movant’s chances
of success on the merits and weighs the equities as they
affect the parties and the public." E.I. Dupont de Ne-
mours & Co. u. Phillips Petroleum Co., 835 F.Zd 277, 278
(Fed. Cir. 1987); see also Standard Hauens Prods. v.
Gencor Indus., 897 F.2d 511 (Fed. Cir. 1990). To prevail,
a movant must establish a strong likelihood of success on
the merits or, failing that, must demonstrate that it has a
substantial case on the merits and that the harm factors
militate in its fav0r. Hilton 1). Braunskill, 481 U.S. 77{),
778 (1987).

Upon consideration thereof,
IT Is ORDERED THAT:
The motion is granted.

FoR THE CoURT

AuG 1 0 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Leora Ben~Ami, Esq.
Gerald J. Flattmann, Jr., Esq.

526

'PWFEAQ \=un
u's'r\%tiir'siiin.uczncun

AUG 'l 0 2012
JAN HORBAlY
ClEHK